Citation Nr: 1734972	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (ROs) in Anchorage, Alaska.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the present appeal, via written statement received by the Board in April 2017, the Veteran indicated that he wished to withdraw his appeal.  Specifically, he stated that he wished to "discontinue my appeal for my left knee condition and bilateral foot condition.  Please take me off the docket and rescind my appeal."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


